
	

113 HR 4549 IH: Strong Forests Grow Strong Communities Act of 2014
U.S. House of Representatives
2014-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4549
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2014
			Mr. Duffy introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To require the Forest Service to meet annual volume targets for timber harvesting in the management
			 of a unit of the National Forest System and to provide for the transfer of
			 such management responsibility to the State in which the unit is located
			 when such targets are not consistently met, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Strong Forests Grow Strong Communities Act of 2014.
		2.DefinitionsIn this Act:
			(1)Annual volume requirement
				(A)In generalThe term annual volume requirement, with respect to a unit of the National Forest System, means a volume of national forest materials
			 no less than 50 percent of the sustained yield of the unit.
				(B)ExclusionsIn determining the volume of national forest materials or the sustained yield of a Forest Reserve
			 Revenue Area, the Secretary may not include non-commercial post and pole
			 sales and personal use firewood.
				(2)Appropriate congressional committeesThe term appropriate congressional committees means—
				(A)the Committee on Agriculture and the Committee on Natural Resources of the House of
			 Representatives; and
				(B)the Committee on Agriculture, Nutrition, and Forestry and the Committee on Energy and Natural
			 Resources of the Senate.
				(3)National forest materialsThe term national forest materials has the meaning given that term in section 14(e)(1) of the National Forest Management Act of 1976
			 (16 U.S.C. 472a(e)(1)).
			(4)National forest systemThe term National Forest System has the meaning given that term in section 11(a) of the Forest and Rangeland Renewable Resources
			 Planning Act of 1974 (16 U.S.C. 1609(a)), except that the term does not
			 include the National Grasslands and land utilization projects designated
			 as National Grasslands administered pursuant to the Act of July 22, 1937
			 (7 U.S.C. 1010–1012).
			(5)SecretaryThe term Secretary means the Secretary of Agriculture.
			(6)Sustained yieldThe term sustained yield means the maximum annual growth potential of the forest calculated on the basis of the culmination
			 of mean annual increment using cubic measurement.
			(7)StateThe term State includes the Commonwealth of Puerto Rico.
			3.Annual volume requirement
			(a)PublicationNot later than 30 days after the date of the enactment of this Act, the Secretary shall publish in
			 the Federal Register, make available on the website of the Forest Service,
			 and submit to the appropriate congressional committees the annual volume
			 requirement for each unit of the National Forest System.
			(b)RevisionUpon publication of the annual volume requirement for a unit of the National Forest System under
			 subsection (a), the Secretary may not reduce the annual volume requirement
			 for that unit without the consent of Congress in a law enacted after the
			 date of the enactment of this Act.
			4.Management of National Forest System lands to satisfy annual volume requirements
			(a)Requirement To achieve annual volume requirementThe Secretary shall manage the sale of national forest materials in each unit of the National
			 Forest System in the manner necessary so that the annual volume
			 requirement for that unit is met each calendar year.
			(b)Application of land and resource management planThe Secretary may modify the standards and guidelines contained in the land and resource management
			 plan for a unit of the National Forest System as necessary so as to meet
			 the annual volume requirement for that unit.
			(c)Compliance with endangered species act
				(1)Non-jeopardy assessmentIf the Secretary determines that a sale of national forest materials may affect the continued
			 existence of any species listed as endangered or threatened under section
			 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533), the Secretary
			 shall issue a determination explaining the view of the Secretary that the
			 proposed sale is not likely to jeopardize the continued existence of the
			 species.
				(2)Submission, review, and response
					(A)SubmissionThe Secretary shall submit a determination issued by the Secretary under paragraph (1) to the
			 Secretary of the Interior or the Secretary of Commerce, as appropriate.
					(B)Review and responseWithin 30 days after receiving a determination under subparagraph (A), the Secretary of the
			 Interior or the Secretary of Commerce, as appropriate, shall provide a
			 written response to the Secretary concurring in or rejecting the
			 Secretary’s determination. If the Secretary of the Interior or the
			 Secretary of Commerce rejects the determination, the written response
			 shall include recommendations for measures that—
						(i)will avoid the likelihood of jeopardy to an endangered or threatened species;
						(ii)can be implemented in a manner consistent with the intended purpose of the sale;
						(iii)can be implemented consistent with the scope of the Secretary’s legal authority and jurisdiction;
			 and
						(iv)are economically and technologically feasible.
						(3)Formal consultationIf the Secretary of the Interior or the Secretary of Commerce rejects a determination issued by the
			 Secretary under paragraph (1), the Secretary of the Interior or the
			 Secretary of Commerce also is required to engage in formal consultation
			 with the Secretary. The Secretaries shall complete such consultation
			 pursuant to section 7 of the Endangered Species Act of 1973 (16 U.S.C.
			 1536) within 90 days after the submission of the written response under
			 paragraph (2).
				5.State management of National Forest System lands when annual volume requirements are not met
			(a)Request by state To manage unit
				(1)Submission of request; when authorizedIf the Secretary fails to meet the annual volume requirement for a unit of the National Forest
			 System for five calendar years, whether consecutively or over a longer
			 than five-year period, the State in which the unit is located may submit
			 to the Secretary a request to enter into a cooperative agreement with the
			 Secretary for purposes of managing the unit.
				(2)Role of political subdivisionsA State that undertakes the management of a unit of the National Forest System under this section
			 may conduct such management directly, through an agreement with a
			 political subdivision of the State in which National Forest System lands
			 of that unit are located, or through contracts with third parties.
				(3)Treatment of units located in multiple statesIf a unit of the National Forest System is located in more than one State, a State’s request under
			 paragraph (1) shall cover only those National Forest System lands of that
			 unit located in that State.
				(b)Approval of requestNot later than 90 days after the date on which the Secretary receives the request under subsection
			 (a), the Secretary shall approve the request and enter into the
			 cooperative agreement unless the Secretary determines that—
				(1)the State has failed to demonstrate that it has sufficient funds to manage the unit of the National
			 Forest System for the production of national forest materials;
				(2)the request is incomplete; or
				(3)the proposed cooperative agreement submitted with the request fails to address all of the items
			 specified in subsection (f).
				(c)Opportunity To amend request
				(1)Notice of denialIf the Secretary denies a request received under subsection (a) on the basis of one or more of the
			 reasons authorized by subsection (b), the Secretary shall provide the
			 State with a clear and comprehensive statement of—
					(A)the reasons why the request was denied; and
					(B)any deficiencies in the request or the related proposed cooperative agreement.
					(2)ResubmissionAfter receiving a notice from the Secretary under paragraph (1), a State may amend and resubmit the
			 denied request.
				(d)Request and cooperative agreement deemed approvedIf the Secretary does not approve or deny a request submitted under subsection (a) or (c)(2) within
			 the 90 days after receiving the request, the request and the proposed
			 cooperative agreement submitted with the request shall be deemed approved.
			(e)Request contentsA request submitted under subsection (a) shall include—
				(1)a letter signed by the Governor of the State addressed to the Secretary that identifies the unit of
			 the National Forest System that the State will manage for the production
			 of national forest materials;
				(2)the proposed cooperative agreement for State management of the unit;
				(3)the proposed role of political subdivisions of the State in the management of National Forest
			 System lands of the unit located within the political subdivisions; and
				(4)documentation that demonstrates the ability of the State to provide sufficient funds to manage the
			 unit for the duration of the cooperative agreement.
				(f)Elements of cooperative agreementThe cooperative agreement entered into by the Secretary and the Governor of a State for the
			 management of a unit of the National Forest System shall address the
			 following:
				(1)The State’s management of the unit after the effective date of the transfer of management to the
			 State for a specified term of years.
				(2)A cost-sharing agreement under which the State will provide a certain amount (equal to not less
			 than 50 percent), in cash or in-kind, of the total amount required for the
			 management of the unit.
				(3)The amount to be contributed by the State shall be determined by the Governor of the State and the
			 Secretary, only after the Secretary submits to the State a categorical
			 assessment of all costs, in the recent past and anticipated during the
			 duration of the cooperative agreement, of managing the unit, including
			 employee salary data.
				(4)In the event of a natural disaster, as categorized by the Federal Emergency Management Agency, the
			 State shall assume authority over recovery initiatives (nullifying any
			 existing established Federal response protocol) so that—
					(A)the cost of damages to any structure on the unit be shared by both State and Federal entities at a
			 ratio in accordance to the cost-sharing agreement; and
					(B)the cost and administration of repair of damages resulting from natural disasters, not including
			 structures referred to in subparagraph (A), shall be assumed by the State
			 rather than the Federal Government.
					(5)All revenue accrued from fees, royalties, and other revenues related to the unit shall be
			 distributed to the State and Federal entities in accordance to the
			 percentages dictated by the cost-sharing agreement and shall be used so
			 that the percentage of funds designated to the Federal entity shall be
			 made available to the Secretary for use at the sole discretion of the
			 Secretary.
				(6)The procedures to be followed for purposes of the transition from Federal to State management of
			 the unit, including—
					(A)a guarantee that all Federal employees managing the unit may remain employed without infringement
			 upon their existing conditions of employment;
					(B)a guarantee that the State may use its percentage of the amounts required for the management of the
			 unit to hire additional staff whose terms of employment shall be decided
			 by the State; and
					(C)authority over the unit shall be directed by the State and a State-appointed manager, but the
			 implementation of its directives may include the existing Federal
			 superintendent concerned and performed in conjunction with State
			 employees.
					(7)The transfer to the State of any special use permits issued to the Secretary with respect to the
			 unit.
				(8)A provision stating that lands currently open to mineral entry under the Act of May 10, 1872
			 (commonly referred to as the General Mining Act of 1872; 30 U.S.C. 22 et
			 seq.), shall remain open to mineral entry under State law unless
			 subsequently changed by a State mineral closing order.
				(g)Applicability of state law on qualifying federal lands under cooperative agreementState environmental, wildlife, and land management laws shall supercede Federal environmental,
			 wildlife, and land management laws on a unit of the National Forest System
			 managed by a State under a cooperative agreement in place under this
			 section.
			(h)OwnershipNotwithstanding State management of a unit of the National Forest System under a cooperative
			 agreement entered into under this section, the United States shall retain
			 all right, title, and interest in and to the National Forest System lands
			 within the unit.
			(i)Termination of cooperative agreementA cooperative agreement applicable under this section shall terminate, at the discretion of the
			 Secretary, under the following circumstances:
				(1)The State defaults on a payment, thereby requiring Federal entities to assume responsibility for
			 the financial liabilities.
				(2)The State is in substantial breach of the cooperative agreement as determined by a court of the
			 United States.
				(3)The cooperative agreement terminates under a term contained in that agreement.
				6.Annual report
			(a)Report requiredNot later than 60 days after the end of each calendar year, the Secretary shall submit to the
			 appropriate congressional committees an annual report specifying—
				(1)the annual volume requirement in effect for that calendar year for each unit of the National Forest
			 System;
				(2)the units that did not meet the annual volume requirement;
				(3)the units under State management pursuant to section 5;
				(4)the volume of board feet actually harvested for each unit;
				(5)the average cost of preparation for sales of national forest materials; and
				(6)the revenues generated from such sales.
				(b)Form of reportIn addition to submitting each report to Congress, the Secretary shall also make the report
			 available on the website of the Forest Service.
			
